       Case 1:18-cv-06626-ALC-KNF Document 271 Filed 02/12/21 Page 1 of 1


                                                                The Chrysler Building
                                                                405 Lexington Avenue, NY, NY 10174-1299
                                                                Tel: 212.554.7800 Fax: 212.554.7700
                                                                www.mosessinger.com


                                                                February 12, 2021
VIA ECF

Hon. Kevin N. Fox
United States Magistrate Judge.
40 Foley Square
New York, NY 10007

                  Re:   Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                        Worldwide” et al. (18-cv-06626)

Dear Magistrate Judge Fox:

       We represent Plaintiffs in the above-captioned action. Pursuant to Rule 6(b)(1)(A) of the
Federal Rules of Civil Procedure, Plaintiffs submit this letter request for an extension of time for
the deadline to oppose Defendants’ Motion to Compel filed on February 5, 2021 (ECF No. 263),
which followed Defendants’ pre-motion letter filed on January 20, 2021 (ECF No. 249). Plaintiffs
seek to extend the deadline for their Opposition until Wednesday, February 17, from the original
deadline of today, Friday, February 12.

        This week, Plaintiffs took the depositions of two 30(b)(6) representatives of Defendants,
and undertook to produce to Defendants additional discovery material. Separately, since the
parties’ last conference with the Court on January 13, the parties have proceeded with
discovery. Each side has taken three depositions. Plaintiffs provided their expert r eport on
January 26. Further, the parties exchanged and will confer about a proposed scheduling order
following the Court’s grant of Defendants’ request for an extension of discovery until April 5.

        Apart from parties’ requests for discovery extensions, there have been no prior requests
for adjournment or extension of motion deadlines. Counsel for Defendant Channel One stated it
“has no objection to Plaintiffs’ request for an extension to February 17, provided that Plaintiffs’
extend a similar courtesy for Defendants’ to serve their rebuttal expert report.” Plaintiffs did not
hear a response from counsel for the other Defendants prior to filing this letter request.1

                                                                Respectfully submitted,
                                                                _/s/ Toby Butterfield____________
                                                                Toby Butterfield




1
 Plaintiffs attempted to file this document via PACER earlier in the afternoon, but were unable until
approximately 6 p.m.


4505776 018529.0101
